                    Case 1:19-mc-00412-LAK Document 36 Filed 09/12/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                          SOUTHERN           DISTRICT OF         NEW YORK

In Re                                                                       APPEARANCE
Enforcement Of Philippine
Forfeiture Judgment Against All                                     Case Number: 1:19-mc-00412-LAK
Assets Of Arelma, S.A., Formerly
Held At Merrill Lynch, Pierce,
Fenner & Smith, Incorporated,
Including, But Not Limited To,
Account Number 16

Respondent
Philippine National Bank

Interested Party
United States of America

                     v

Intervenor
Jose Duran
on his behalf and as representative of
a Class of Judgment Creditors of the
Estate ofF erdinand E. Marcos




To the Clerk ofthis court and all parties of record:
           I am admitted or otherwise authorized to practice
           in this court, and I appear in this case as counsel
           for:
           Intervenor: Attorneys for Intervening Respondent
           Jose Duran and the Class of Filipino Judgment
           Creditors.
           Certified in MDL No. 840




docs-100 196885.1
                    Case 1:19-mc-00412-LAK Document 36 Filed 09/12/19 Page 2 of 2



                                             /s/ Jeffrey E. Glen
September 12, 2019
Date                                         Signature

                                             Jeffrey E. Glen
                                             Print Name

                                             1251 Avenue of the Americas
                                             Address

                                             New York                 NY                  10020
                                             City                     State              Zip Code

                                             (212) 278-1000                   (212) 278-1733
                                             Phone Number                                           Fax Number




docs-! 00196885.1
